Title: To James Madison from James Monroe, 8 November 1814 (Abstract)
From: Monroe, James
To: Madison, James


        § From James Monroe. 8 November 1814, War Department. “I have the honor respectfully to submit for your approbation the following list of appointments in the Army of the United States.
        “I have also to request that the enclosed list of promotions may be substituted for the list of promotions in the Light Artillery and Riflemen now before the Senate, and that the name of Garret E. Pendergrast Hospital Surgeon be withdrawn.”
      